Citation Nr: 0304703	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for a low back 
disability.

(The issues of entitlement to service connection for right 
knee disability and an increased rating for the residuals of 
a fracture of the right femur will be the subjects of a later 
Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 until 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 1998 the RO in part increased to non-compensable 
rating in effect for the residuals of right femur fracture, 
upper third, to 10 percent.  In April 2000 the RO increased 
the 10 percent to 20 percent.

This case has been returned to the Board subsequent to a 
January 2001 Board remand.

Further development will be conducted on the issues of 
entitlement to service connection for a right knee disability 
and an increased rating for the residuals of a fracture of 
the right femur pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these issues.




FINDINGS OF FACT

1.  The cervical spine disability is not of service origin or 
causally related to a service connected disability.

2.  The residuals of a fracture of the right femur caused a 
chronic increase in severity of the currently diagnosed 
degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The cervical spine disability was not incurred in or 
aggravated by military service and arthritis of the cervical 
spine may not be presumed to have been incurred inservice.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  The cervical spine disability is not proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (2002).

3.  Degenerative disc disease of the lumbar spine is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2002).




888889
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed right knee, cervical 
and lumbar spine disabilities as a result of an inservice 
automobile accident.  If he did not sustain these 
aforementioned disabilities directly from the inservice motor 
vehicular accident, he also claims that these disabilities 
developed secondary to his service connected right hip 
disability.  Further, he maintains that he should be granted 
an increased rating for the service-connected right hip 
disability, as the current disability evaluation does not 
adequately reflect the true severity of his disability.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and a series of correspondence from the RO, 
provided to both the appellant and his representative, 
specifically satisfies the requirement at § 5103 of the new 
statute.  They clearly notify the appellant and his 
representative of the evidence necessary to substantiate his 
claims including the requirements of the VCAA, to include 
what evidence the VA would obtain.  Additionally, the Board 
finds that all available evidence and records identified by 
the appellant as plausibly relevant to his pending claims 
have been collected for review.  The Board remanded this case 
in January 2001 for additional development including VA 
examination and opinion.  Accordingly, the Board finds that 
the requirements under the VCAA have been met.  Quartuccio v. 
Principi, 16 Vet. App. 182 (2002).

Factual Background

Service medical records relate that in June 1952, the veteran 
was involved in an automobile accident and sustained a right 
simple fracture of the intertrochanteric femur.  It was also 
noted that he received lacerations to the cheek and neck.  He 
underwent open reduction of the intertrochanteric fracture 
with internal plate fixation.  The pin was positioned 
improperly; however, due to concerns involving anesthesia, it 
was not replaced immediately.  Later that month, the pin was 
replaced.  Postoperative film revealed that the nail was 
protruding and inhibited abduction slightly; however, the 
fractures were positioned well.  Subsequent to the second 
surgery, the veteran was treated for hepatitis for 6 to 8 
weeks.  In July 1952, manipulation of the right was performed 
to remove quadriceps adhesions.  This increased flexion of 
the right knee.  After a short convalescence leave, X-ray 
revealed good bony union and the pin was removed.  There is 
no evidence of inservice complaints, diagnoses or treatment 
for low back disabilities. 

A VA examination was conducted in February 1954. The 
diagnosis was residuals of right femur fracture, upper third, 
mild.  Service connection was granted for residuals of right 
femur fracture in March 1954.  The RO assigned a 
noncompensable evaluation, which remained in effect until the 
current claim.  

Private medical records dated in September 1984 show that the 
veteran was examined as a result of increasing back pain.  
Physical and radiographic examination revealed degenerative 
joint disease of the lumbar spine.  A MRI conducted later in 
September 1984 showed a ventral extradural defect at the L4-
L5which was central in location and was either a central 
herniation or a central bulge of the anulus 

At a December 1997 VA fee-based examination, the veteran 
complained of right hip pain radiating down to his right 
knee.  He indicated that he could only walk a block without 
increased pain in the right lower extremity. He reported that 
he was retired.  

The examination showed a well-healed non-adherent 
23-centimeter (cm.) anterolateral incision over the right 
hip.  The right hip range of motion was 10 to 100 degrees 
with internal rotation, 0 degrees and external rotation, 
10 degrees.  There was pain associated with passive motion.  
On the left, there was 0 to 120 degrees of motion with 
20 degrees of internal rotation, and 45 degrees of external 
rotation.  The examiner noted a 1/2-cm. leg discrepancy with 
the affected leg 1/2-inch longer than the normal size.  

VA outpatient records dated in August 1998 included diagnoses 
of right knee early degenerative disease, cervical spine 
degenerative disc disease and lumbar spine degenerative disc 
disease L5-S1.   

A private chiropractor, Dr. B., reported in a September 1999 
statement that he treated the veteran for chronic neck, back, 
right hip, knee and leg pain.  Dr. B. concluded that based on 
the veteran's medical history and examination, the veteran's 
current condition was a direct result of the injuries 
sustained in the 1952 automobile accident.  He noted that the 
trauma to the musculoskeletal system permanently altered the 
health and biomechanics of the spine.  Further, the 
degenerative arthritis caused by aberrant biomechanics 
gradually progressed.  This has continued to worsen with 
time.

A VA fee-based examination was conducted in November 1999.  
The veteran reported his medical history.  He complained of 
decreased range of motion and pain of the right hip, which 
was worse for standing protracted periods of time or walking 
long distances.  He also reported right knee pain.

On examination, there was a well-healed 23 cm. non-adherent 
anterior lateral incision over the right hip.  The range of 
motion of the right hip was 10 to 100 degrees of flexion.  
Internal rotation was 0 degrees, and external rotation was 10 
degrees.  There was a half-cm. discrepancy with the affected 
right leg being a half-inch longer than the left leg.

On examination of the right knee, there was 0 to 120 degrees 
of motion.  There was no gross pain to palpation along the 
medial lateral joint line space.  There was mild 
patellofemoral crepitus.  Cruciate ligaments were intact.  
X-rays showed a healed intertrochanteric fracture of the 
right hip and post-traumatic arthritis of the right hip.  X-
rays of the right knee showed early osteoarthritis.  The 
diagnoses included status post open reduction internal 
fixation of an intertrochanteric fracture with associated 
posttraumatic osteoarthritis of the right hip and early 
osteoarthritis of the right knee.  The examiner commented 
that the posttraumatic osteoarthritis of the right hip was 
directly related to the inservice injury.  Further, he 
indicated that this caused difficulty on prolonged standing 
and walking.  The examiner noted that the right knee 
arthritis was consistent with normal aging process and was 
unrelated to the intertrochanteric femur fracture.  

A hearing was held at the RO in April 2000.  At that time the 
veteran provided testimony concerning his inservice and post 
service symptoms and treatment.

Dr. R. conducted a private orthopedic evaluation in June 
2000.  The veteran reported his medical history.  He reported 
that he underwent surgery for right hip fracture and had a 
shorter leg since then.  Further, he indicated that this 
altered his gait and he later developed low back pain.  On 
examination, the veteran walked without assistive devise with 
a light antalgic short leg gait on the right. The right hip 
range of motion was 0-90 degrees of flexion, 10 degrees of 
external and internal rotation with 25 degrees abduction. 

The right leg was 2-cm. shorter than the left.  There was an 
old surgical scar over the proximal lateral femur.  X-ray 
studies revealed an old healed fracture of the 
intertrochanteric area with advanced arthritis in the right 
hip.  The studies also revealed degenerative changes 
involving the cervical and lumbar segments of the spine.  
There was 1.5-cm. shortening of the right femur compared to 
the left.  The examiner commented that arthritic changes 
involving the right hip were related to inservice fracture as 
the degenerative changes in the right hip was more advanced 
than the left hip.  Moreover, the right hip fracture 
accounted for the shortening of the right leg and altered 
gait, which may have had an impact on the veteran's lumbar 
spine.  The examiner also commented that the cervical spine 
soft tissue injury sustained during the 1952 automobile 
accident might have been, in part, related to the cervical 
spine arthritis.  

VA outpatient records dated in June 2000 and March 2001 show 
that the veteran while receiving treatment for unrelated 
disabilities complained of increasing hip and back pain.  

The private chiropractic office records of Dr. R. show that 
the veteran received treatment for neck, back and right hip 
pain in September and October 1999.  

A VA fee-based examination was conducted in September 2002.  
The examiner reviewed the medical history including the 
private medical opinions regarding the veteran's 
musculoskeletal disorders.  In reporting the diagnostic 
impression, the examiner noted:

With a reasonable degree of medical 
probability this patient's service 
medical records do not document 
significant treatment for 
cervico-thoracic or lumbosacral spine 
injury while in the service or when 
hospitalized for his intertrochanteric 
fracture of his right hip.  The patient 
was treated for laceration of his neck 
but this is felt to be nonrecurrent in 
nature.  The patient's leg length 
discrepancy is 1/2 longer for the right 
lower extremity and does not present a 
significant biomechanical alteration of 
the patient's gait.  This [examiner 
disagrees] with his treating chiropractor 
that there was significant altered gait 
mechanics that is the cause of his 
cervical and lumbar degenerative disc 
disease.  It is felt that his cervical 
and lumbar degenerative disc disease are 
stand alone entities and independent of 
his intertrochanteric fracture and post 
traumatic osteoarthritis of his right 
hip.  Furthermore, Dr. R.'s letter 
indicates that his cervical and lumbar 
degenerative disc disease may have been 
associated with his intertrochanteric 
fracture of the right hip and does not 
render a reasonable degree of medical 
probability and [subsequent] causation is 
not supported by medical documentation.  
The patient was last seen in this office 
on 11/16/99 for Compensation and Pension 
Examination and the same opinions were 
rendered.  The differences at this time 
of the BVA remand are that the patient is 
noted to have moderate osteoarthritis of 
his right hip and his antalgic gait has 
increased.  It is the rendered opinion of 
this Board Certified Orthopedic Surgeon 
that the patient does now have a moderate 
antalgic gait of his right lower 
extremity and subsequently the patient's 
nonservice connected lumbar degenerative 
disc disease is aggravated by the 
patient's antalgic gait of his right 
lower extremity service connected 
osteoarthritis of his right hip as the 
patient is at a point where he needs a 
right total hip arthroplasty.  Antalgic 
gaits will not aggravate an 
[individual's] cervical degenerative disc 
disease and it is still once again felt 
that the patient's nonservice connected 
cervical degenerative disc disease is 
neither adjunct or aggravated by the 
service connected right hip condition. In 
reference to the patient's antalgic gait, 
the apportionment of the aggravation of 
the lumbar degenerative disc disease 
secondary to altered gait mechanics would 
be pure speculation upon this examiner's 
behalf.  Once again, it is felt that 1) 
The patient's cervical degenerative disc 
disease without significant radiculopathy 
is not service connected adjunct to the 
service connected right hip. 2) The 
patient's lumbar degenerative disc 
disease is not service connected but 
aggravated by the service connected right 
hip condition due to altered gait 
mechanics by an increase in the moderate 
antalgic gait for the right lower 
extremity.  Finally, the patient's leg 
length discrepancy is not to the extent 
that the medical literature supports 
altered gait mechanics as an accelerator 
for the patient's nonservice connected 
lumbar degenerative disc disease.  

Service connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2002).

Where a veteran served continuously for 90 days or more 
during a period of war, and certain chronic diseases, such as 
arthritis, become manifest to a degree of 10 percent within 1 
year from date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309 (2002).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown 7 Vet. App. 439 (1995).  

In Allen, the United States Court of Veterans Appeals held 
that when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation." Id.

The record contains conflicting opinions as to the 
etiological relationship between the veteran's 
service-connected right hip disability and his current and 
cervical spine disability.  As noted above, in addition to 
the VA examiner who has examined the veteran on several 
occasions, the record contains opinions of the veteran's 
private orthopedist's, Dr. R and the private chiropractor, 
Dr. B.  Their opinions are not necessarily consistent with 
that of the VA examiner.  

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164, 169 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a review of the claims folder, the Board finds that the 
statement from Dr. B. and, to a lesser extent, of Dr. R. less 
than persuasive than the VA examiner's opinions when viewed 
in light of the entire record.  

Dr. R. indicated that the cervical spine soft tissue injury 
sustained during the 1952 automobile accident might have 
been, in part, related to the cervical spine arthritis.  This 
is conjectural in nature.  The medical evidence only shows 
that the veteran received lacerations to the neck, there is 
no indication that he received significant trauma to the 
cervical spine.  

Also, the VA examiner indicated that the laceration of the 
neck but was felt to be nonrecurrent in nature.  As pointed 
out by the VA examiner, the extensive medical records 
associated with his treatment as well as the remaining 
service medical records do not reflect diagnoses, complaints 
or treatment for neck trauma. 

In regard to Dr. B.'s conclusion that degenerative arthritis 
was caused by the veteran's altered biomechanics also is not 
supported by objective evidence.  Even assuming such 
statements described the veteran's history; he provided no 
clinical data or other rationale to support his opinions.  
His opinion, without supporting clinical data or other 
rationale, are simply too speculative to provide the degree 
of certainty required for service connection.  A mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990). 

In contrast, the VA examiner reviewed the pertinent medical 
evidence and examined the veteran.  The examiner also 
thoroughly considered the private chiropractor and 
orthopedist's theory, and rejected it based upon reasonable 
medical principles supported by the evidentiary record.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a neck disability on a direct basis and secondary to the 
service connected right hip disability.  

Concerning the lumbosacral spine disorder Dr. B indicated 
that the veteran's low back disability was the direct result 
of the injuries sustained in the 1952 automobile accident.  
However, the service medical records contain no reference to 
significant problems relative to the low back.  Furthermore 
the VA examiner indicated that the patient's leg length 
discrepancy did not present a significant biomechanical 
alteration of the patient's gait.  

Dr. R indicated that the fracture accounted for the 
shortening of the right leg and altered gait, which may have 
had an impact on the veteran's lumbar spine.  This opinion is 
consistent in part with the opinion of the VA examiner.  The 
VA examiner stated that the veteran's antalgic gait had 
increased and was now moderate and the nonservice connected 
lumbar degenerative disc disease was aggravated by the 
veteran's antalgic gait.  Accordingly, it is the judgment of 
the Board that the lumbar degenerative disc disease is 
causally related to the service connected residuals of the 
fracture of the right femur based on aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).


ORDER

Entitlement to service connection for a neck disability is 
denied. 

Service connection for a low back disability is granted.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

